Citation Nr: 0015662	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-17 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to payment of the expenses of medical care for 
the veteran by non-VA health care providers.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956.  He died on April [redacted], 1998.  The appellant is 
his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in May 1998 by the Medical 
Administration Service of the Des Moines, Iowa, Department of 
Veterans Affairs (VA) Medical Center.  


FINDINGS OF FACT

1.  At the time of the veteran's death, his only service-
connected disability was hearing loss, evaluated as 10 
percent disabling, and he was not enrolled in a VA vocational 
rehabilitation program or in receipt of special monthly 
pension on account of a need for aid and attendance or 
housebound status.  

2.  On March 30, 1998, the veteran incurred medical expenses 
for treatment of a myocardial infarction by a private 
physician and a non-VA hospital.


CONCLUSION OF LAW

Payment of the veteran's expenses for medical care by non-VA 
health care providers on March 30, 1998, is not warranted.  
38 U.S.C.A. § 1703 (West 1991); 38 C.F.R. § 17.52 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts material to this appeal are not in dispute.  During 
the veteran's lifetime, service connection was in effect only 
for hearing loss, evaluated as 10 percent disabling.  The 
veteran was receiving nonservice-connected VA pension 
benefits.  He had received medical treatment at VA 
facilities.  On March 30, 1998, the veteran experienced chest 
pain.  His wife, the appellant, has stated that she called 
the Cardiology Department of the VA Medical Center, Iowa 
City, Iowa, to report her husband's condition and she told a 
cardiologist that they lived 130 miles from Iowa City and 50 
miles from the VA Medical Center in Des Moines.  The 
appellant has stated that a VA cardiologist advised her to 
take the veteran to her local hospital; for the purpose of 
this appeal, the Board will assume that the appellant's 
statement in that regard is true.

On March 30, 1998, the veteran had a myocardial infarction 
and was treated by a private physician, who charged $341, and 
by a non-VA hospital emergency department, which charged 
approximately $4,715, exclusive of an ambulance charge, which 
was paid by VA.  The veteran's condition was stabilized at 
the non-VA hospital and he was transferred to the VA Medical 
Center, Des Moines, Iowa, where he died several days later on 
April [redacted], 1998.

The appellant has claimed entitlement to payment by VA of the 
charges by the private physician and the non-VA hospital.  
She has stated, "He was a VA patient and the VA should be 
responsible for these bills."  The issue before the Board is 
whether applicable law and regulations permit VA to pay the 
medical expenses in question.  

The applicable law and regulations provide that when VA 
facilities or other Government facilities are not capable of 
furnishing economical hospital care or medical services 
because of geographic inaccessibility or are not capable of 
furnishing care or services required, VA may contract with 
non-VA facilities for care in accordance with the provisions 
of this section.  When demand is only for infrequent use, 
individual authorizations may be used.  Care in public or 
private facilities, however, will only be authorized, whether 
under a contract or an individual authorization, for

(1)  hospital care or medical services to 
a veteran for the treatment of (i) a 
service-connected disability; or (ii) a 
disability for which a veteran was 
discharged or released from the active 
military, naval, or air service or (iii) 
a disability of a veteran who has a total 
disability permanent in nature from a 
service-connected disability, or (iv) for 
a disability associated with and held to 
be aggravating a service-connected 
disability, or (v) for any disability of 
a veteran participating in a 
rehabilitation program under 38 U.S.C. 
Chapter 31 and when there is a need for 
hospital care or medical services for any 
of the reasons enumerated in these 
regulations.

(2)  Medical services for the treatment 
of any disability of (i) a veteran who 
has a service-connected disability rated 
at 50 percent or more, (ii) a veteran who 
has received VA inpatient care for 
treatment of nonservice-connected 
conditions for which treatment was begun 
during the period of inpatient care.  The 
treatment period (to include care 
furnished in both facilities of VA and 
non-VA facilities or any combination of 
such modes of care) may not continue for 
a period exceeding 12 months following 
discharge from the hospital except when 
it is determined that a longer period is 
required by virtue of the disabilities 
being treated, and (iii) a veteran of the 
Mexican Border Period or World War I or 
who is in receipt of increased pension or 
additional compensation based on the need 
for aid and attendance or housebound 
benefits when it has been determined 
based on an examination by a physician 
employed by VA (or, in areas where no 
such physician is available, by a 
physician carrying out such function 
under a contract or fee arrangement), 
that the medical condition of such 
veteran precludes appropriate treatment 
in VA facilities; 

(3)  hospital care or medical services 
for the treatment of medical emergencies 
which pose a serious threat to the life 
or health of a veteran receiving hospital 
care or medical services in a facility 
over which the Secretary has direct 
jurisdiction or a Government facility 
with which the Secretary contracts, and 
for which the facility is not staffed or 
equipped to perform, and transfer to a 
public or private hospital which has the 
necessary staff or equipment is the only 
feasible means of providing the necessary 
treatment, until such time following the 
furnishing of care in the non-VA facility 
as the veteran can be safely transferred 
to a VA facility.  See 
38 U.S.C.A. § 1703 (West 1991); 38 C.F.R. 
§ 17.52 (1999).

The veteran did not meet any of the criteria listed in the 
law and regulations for payment of his care by a non-VA 
physician and a non-VA hospital.  When he had a myocardial 
infarction on March 30, 1998, his coronary artery disease was 
not a service-connected disability or a disability for which 
he was separated from active duty.  He was not rated totally 
disabled by a service-connected disability.  He was not 
treated for a disability that was aggravating his service-
connected hearing loss.  He was not participating in a VA 
vocational rehabilitation program.  His service-connected 
disability of hearing loss was not rated as 50 percent 
disabling.  On March 30, 1998, at the non-VA hospital, the 
veteran was not being treated for a condition for which 
treatment was begun during VA hospitalization.  The veteran 
was not in receipt of increased pension based on the need for 
aid and attendance or housebound benefits.  The veteran was 
not transferred from a VA medical facility to a non-VA 
facility for treatment.

The Board has considered the argument that a VA employee 
allegedly told the appellant to take her husband to a private 
hospital, presumably because the VA facility was further 
away.  There is no documentation on file that supports this 
assertion and, in any event, the veteran did not meet the 
statutory or regulatory requirements for eligibility for non-
VA hospital care.  No VA doctor or any other VA official 
would have had the legal authority to give authorization for 
hospital care to a veteran who did not meet the eligibility 
criteria required for obtaining such authorization.  Thus, in 
this case, the private medical treatment in question was not 
authorized by the VA and could not have been authorized since 
the veteran was not eligible for non-VA hospital care for 
nonservice-connected heart disease at VA expense.  Pursuant 
to 31 U.S.C. § 1341(a), "[a]n officer or employee of the 
United States Government ... may not ... make or authorize an 
expenditure or obligation exceeding an amount available in an 
appropriation or fund for the expenditure or obligation."  
Further, the U.S. Supreme Court has stated that "the payment 
of money from the [Federal] Treasury must be authorized by a 
statute." (Citation omitted).  Thus, given this absence of 
specific statutory authority, there is no action by the 
Secretary which it could "compel" as "unlawfully withheld."  
Congress has simply not created a reimbursement remedy under 
section 1710.  Zimick v. West, 11 Vet. App. 45 (1998).  In 
this case, even if the VA or some other federal facility was 
not feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise or practical, the 
Court has held that the law, with respect to reimbursement 
for unauthorized medical treatment, requires that each 
criterion must be met to prevail in a claim for 
reimbursement.  See Hayes v. Brown, 6 Vet. App. 66 (1993), 
Parker v. Brown, 7 Vet. App. 116, 119 (1994).  In the case of 
a veteran whose only service-connected disability was hearing 
loss, rated as 10 percent disabling, and who is not 
participating in a VA vocational rehabilitation program and 
was not receiving aid and attendance or housebound benefits, 
VA is not authorized to pay the expenses of his treatment for 
a heart attack by a private physician at a non-VA hospital.  
38 U.S.C.A. § 1703; 38 C.F.R. § 17.52.  The appellant's claim 
thus lacks legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to payment of the expenses of medical care for 
the veteran by non-VA health care providers is denied.



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals




 

